                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

 MARQUISE HARRIS,                )
                                 )
            Plaintiff,           )
                                 )
 v.                              )                       No.:   1:19-CV-106-TAV-SKL
                                 )
 TDOC COMMISSIONER TONY PARKER, )
 UNIT MANAGER JACKIE RATHER,     )
 WARDEN MIKE PARRIS,             )
 GRIEVANCE CHAIRPERSON SPURLING, )
 and STATE OF TENNESSEE,         )
                                 )
            Defendants.          )


                       MEMORANDUM OPINION AND ORDER

        Now before the Court is a prisoner’s pro se amended complaint for violation of

 42 U.S.C. § 1983, in which Plaintiff asserts claims for failure to protect him from other

 inmates and for failure to properly process a grievance [Docs. 5, 6, and 6-1], for screening

 pursuant to the Prison Litigation Reform Act (“PLRA”). For the reasons set forth below,

 only Plaintiff’s claim for injunctive relief arising out of his allegation that Defendant Unit

 Manager Rather violated his constitutional rights by not reasonably addressing his

 allegations that a fellow inmate had threatened Plaintiff’s life, had a knife, and had

 tampered with his own cell door in a manner that allowed him to open it from within in a

 manner that created an ongoing threat to Plaintiff’s safety will proceed in this action.

 I.     SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and dismiss any

 claims that are frivolous or malicious, fail to state a claim for relief, or are against a



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 1 of 13 PageID #: 175
 defendant who is immune. See, e.g., 28 U.S.C. § 1915(e)(2)(B); McGore v. Wrigglesworth,

 114 F.3d 601, 608 (6th Cir.1997). The dismissal standard the Supreme Court articulated

 in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S.

 544 (2007) “governs dismissals for failure to state a claim under [28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language

 in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

 an initial PLRA review, a complaint “must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 570). As such, formulaic and conclusory recitations of the elements

 of a claim are insufficient to state a plausible claim for relief. Id. at 681. However, courts

 liberally construe pro se pleadings and hold them to a less stringent standard than lawyer-

 drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

 person acting under color of state law deprived him of a federal right. 42 U.S.C. § 1983.

 II.    PLAINTIFF’S ALLEGATIONS

        Plaintiff alleges that he sent two information request forms with letters to Defendant

 Unit Manager Rather stating that his personal safety was in danger because an inmate who

 had possession of a knife and had the ability to open his own cell door had threatened to

 stab Plaintiff if Plaintiff came out of his cell in full restraints [Doc. 5 p. 4]. Plaintiff

 requested a search of the inmate’s cell, that the inmate’s cell door be secured, and

 separation from the inmate, but he received no response [Id.]. Plaintiff subsequently spoke

                                                 2



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 2 of 13 PageID #: 176
 with Defendant Unit Manager Rather about this issue, but this Defendant “refused to

 acknowledge such breach of security or that Plaintiff’s safety was at risk” [Id.].

        Plaintiff asserts that this threat to his safety resulted from several factors, including

 the following:

        (1)      Jail officials’ failure to provide effective locks on high security cells;

        (2)      Jail officials’ failure to supervise “high security inmate rockmen” and to
                 secure their cell doors which allows them to tamper with the defective locks;

        (3)      Jail officials’ failure to supervise high security inmate center core workers
                 which allows them to pass knives to other inmates;

        (4)      Jail officials’ failure to secure the pod before moving inmates in full
                 restraints even when only one officer is escorting the restrained inmates;

        (5)      Jail officials’ failure to confiscate all tools in possession of high security
                 inmates and the weapon in possession of the inmate who threatened Plaintiff;

        (6)      The jail grievance chairperson’s failure to properly process his grievance;

        (7)      Jail officials’ retaliation against him for filing grievances and lawsuits; and

        (8)      Defendant Unit Manager Rather’s failure to conduct unannounced rounds of
                 the pod at least once during his shift.

 [Id. at 4–6].

        Plaintiff also sets forth a number of facts regarding incidents in May and June 2020,

 after he filed his original complaint, that he asserts support his claims and the relief that he

 seeks in the memoranda he filed with his lawsuit [Docs. 6 and 6-1].1 Specifically, Plaintiff


        1
           Plaintiff also states in these filings that he has filed subpoenas with his complaint, but no
 such documents are in the record. Even if they were, however, they would be premature, as no
 Defendant has answered the complaint, and nothing in the record suggests that Plaintiff could not
 obtain the materials he requests through discovery.
                                                      3



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 3 of 13 PageID #: 177
 states that on May 6, 2019, several inmates claimed to have opened their own cell doors

 from the inside [Doc. 6 p. 4–5]. Also, on May 16, 2019, an officer let an inmate out to be

 a “rockman” and did not secure that inmate’s cell door, at which time the inmate tampered

 with the lock in a manner that allowed him to open it from the inside [Id. at 5].

 Additionally, on May 21, 2019, an officer allowed inmate kitchen workers to leave their

 work area, which allowed those inmates to pass contraband to other inmates [Id. at 6].

 Further, on May 4, 2019, an officer ran showers by himself, even though two officers are

 supposed to escort inmates in their full restraints [Id.]. Also, high security inmates can

 order tools that can cut metal, and Plaintiff believes that some inmates have tried to use

 these tools to make knives, though he is unsure if they were able to do so [Id. at 6–7].

 Plaintiff additionally asserts that on May 22, 2019, two officers not named as Defendants

 threatened to beat him for his lawsuits and that on June 6, 2019, two unnamed officers

 harassed him for his pursuit of legal actions [Id. at 7–8].

        Plaintiff additionally claims that he filed an emergency grievance on May 7, 2019,

 regarding threats to his safety, but Defendant Spurling refused to respond to that grievance

 in retaliation against him for previous lawsuits and grievances and did not allow Plaintiff

 to appeal [Id. at 2, 8; Doc. 5-3].

        Plaintiff then sets forth a mix of legal arguments and additional factual allegations

 in support of his claims. First, Plaintiff alleges that Defendants Warden Parris and TDOC

 Commissioner Parker and other unnamed jail officers and employees have failed to provide

 “specific levels of security” in violation of TDOC policy and the Eighth Amendment and

                                               4



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 4 of 13 PageID #: 178
 that this requires criminal prosecution of them [Doc. 6 p. 9–10]. According to Plaintiff,

 TDOC policy requires the shift commander/unit manager to conduct unannounced rounds

 of inmate living and activity areas at least once during a shift to detect breaches of security

 and Defendant Unit Manager Rather’s failure to do so when inmates must be moved while

 in full restraints and unsupervised inmates tamper with their cell door locks and pass on

 contraband, including knives, from their workplaces to other inmates is a violation of his

 constitutional rights [Id. at 10–14].

        Plaintiff next claims that Defendant Union Manager Rather’s failure to do an

 unannounced strip search and/or cell search of the inmate that Plaintiff accused of having

 a knife within a reasonable time and failure to do “frequent unannounced cell searches” in

 accordance with TDOC policy was a neglect of duty that allowed the inmate to keep the

 weapon and put Plaintiff and others at risk, as other inmate stabbing also happened on May

 27, 2019 [Id. at 14–17]. Later, Plaintiff also asserts that Defendants TDOC Commissioner

 Parker does not make monthly visits to the facility to determine whether it is complying

 with TDOC policies, that Warden Parris “is not examining [] the affairs of the building to

 assure that proper standards are maintained,” and that other unnamed officers are not

 following TDOC policy and thereby allowing breaches of security that place Plaintiff and

 other inmates in danger [Doc. 6-1 at 20–21].

        While Plaintiff acknowledges that inmates do not have an inherent constitutional

 right to an effective grievance procedure, he alleges that the TDOC grievance policies have

 created a liberty interest in the inmate grievance procedure and that Defendant Grievance

                                               5



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 5 of 13 PageID #: 179
 Chairperson Spurling therefore violated his right to due process by not properly processing

 his grievance regarding the security risks or allowing him to appeal it [Doc. 6 p. 18–23;

 Doc. 6-1 p. 1–5]. Plaintiff further asserts that this was an abuse of power and “basically”

 retaliation for his previous lawsuits and grievances because other officials had harassed

 and/or threatened him for this behavior [Doc. 6-1 p.5].

        Plaintiff requests a jury trial on the substantive claims in his complaint and seeks

 three-hundred and seventy-five thousand dollars, criminal prosecution of Defendants, and

 release from his high-security housing unit [Id. at 5–22].

 III.   ANALYSIS

        A.     Defendants TDOC Commissioner Parker and Warden Parris

        Plaintiff has not set forth facts from which the Court can plausibly infer that

 Defendants TDOC Commissioner Parker and Warden Parris may be liable under §1983 for

 a violation of his constitutional rights. Specifically, as set forth above, Plaintiff’s only

 specific allegations against these supervisory officials are that (1) Defendant TDOC

 Commissioner Parker has not made monthly visits to the prison; (2) Plaintiff sent

 Defendant TDOC Commissioner Parker a letter about the risks to his safety; and (3)

 Defendant Warden Parris “is not examining [] the affairs of the building to assure that

 proper standards are maintained.”

        However, liability under § 1983 cannot be based on the defendant’s position as a

 supervisor or knowledge of a prisoner’s complaint or grievance, but rather “must be based

 on active unconstitutional behavior.” Sheehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)

                                              6



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 6 of 13 PageID #: 180
 (finding that knowledge of a prisoner’s grievance and a failure to respond or remedy the

 complaint was insufficient to impose liability on supervisory personnel under § 1983);

 Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint

 must allege that the defendants were personally involved in the alleged deprivation of

 federal rights” to state a claim upon which relief may be granted). Plaintiff provides no

 facts to support a finding that these Defendants authorized, approved, acquiesced, or

 directly participated in any violation of his constitutional rights as required to state a claim

 against them for violation of §1983. Harvey v. Campbell Cty., 453 F. App’x. 557, 563

 (6th Cir. 2011) (citations omitted); Wingo v. Tenn. Dep’t of Corr., 499 F. App’x 453, 455

 (6th Cir. 2012) (finding that a complaint alleging that a warden and a TDOC commissioner

 had failed to enforce TDOC policies failed to state a claim upon which relief may be

 granted under § 1983).

        Thus, the complaint fails to state a claim upon which relief may be granted under

 §1983 as to these Defendants.

        B.     Defendant State of Tennessee and Official Capacity Claims

        Plaintiff has named the State of Tennessee as a Defendant in this action. However,

 the Eleventh Amendment generally bars suits brought against states, regardless of the relief

 sought. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–02 (1984);

 Lawson v. Shelby Cty., Tenn., 211 F.3d 331, 335 (6th Cir. 2000) (providing that “the

 [Eleventh] Amendment prohibits suits against a ‘state’ in federal court whether for

 injunctive, declaratory or monetary relief”). Thus, “absent waiver or valid abrogation,

                                                7



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 7 of 13 PageID #: 181
 federal courts may not entertain a private person’s suit against a State.” Va. Office for Prot.

 & Advocacy v. Stewart, 563 U.S. 247, 253–54 (2011). The State of Tennessee has not

 waived its Eleventh Amendment Immunity, see Berndt v. Tennessee, 796 F.2d 879, 881

 (6th Cir. 1986), and Congress has not abrogated Tennessee’s Eleventh Amendment

 immunity. Boler v. Earley, 865 F.3d 391, 410 (6th Cir. 2017). Thus, any claims against

 the State of Tennessee are barred by the Eleventh Amendment.

        Also, Plaintiff does not specify in his amended complaint whether he has sued the

 individual Defendants in their individual or official capacities. However, to the extent that

 Plaintiff sued any individual Defendant in his official capacity for injunctive relief due to

 an ongoing constitutional violation and such claims may fit in the exception to Eleventh

 Amendment immunity set forth in Ex Parte Young, 209 U.S. 123 (1908) which “allows

 plaintiffs to bring claims for prospective relief against state officials sued in their official

 capacity to prevent future federal constitutional or statutory violations,” but “does not

 extend to retroactive relief or claims for money damages,” Boler, 865 F.3d at 412, such

 claims are still effectively against the State of Tennessee and therefore require Plaintiff to

 establish that a custom or policy of the entity employing the individual caused a

 constitutional violation. Kentucky v. Graham, 473 U.S. 159, 165–67 (1985). However,

 none of Plaintiff’s allegations allow the Court to plausibly infer that any custom or policy

 of the State of Tennessee caused any ongoing violation of Plaintiff’s constitutional rights.

        As such, Plaintiff’s claims against the State of Tennessee and any individual

 Defendants in their official capacity will be DISMISSED.

                                                8



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 8 of 13 PageID #: 182
        C.     Grievance

        While Plaintiff correctly acknowledges that he has “no inherent constitutional

 right to an effective prison grievance procedure,” Argue v. Hofmeyer, 80 F. App’x 427,

 430 (6th Cir. 2003), he asserts that Defendant Grievance Chairperson Spurling’s failure to

 process his grievance violated his due process rights because TDOC’s policies regarding

 grievances create a liberty interest in resolution of grievances and/or was retaliation for

 Plaintiff’s act of filing previous grievances or lawsuits.

        However, nothing in Plaintiff’s complaint allows the Court to plausibly infer that

 TDOC’s grievance policies place substantive limits on jail officials’ discretion in handling

 grievances such that they could create such a liberty interest therein.            Olim v.

 Wakinekona, 461 U.S. 238, 249 (1983). Accordingly, this allegation fails to state a claim

 upon which relief may be granted under § 1983 and will be DISMISSED.

        As to Plaintiff’s claim that Defendant Spurling’s failure to process his grievance

 amounted to retaliation, such a claim requires a plaintiff to demonstrate that (1) he

 “engaged in protected conduct; (2) an adverse action was taken against [him] that would

 deter a person of ordinary firmness from continuing to engage in that conduct; and (3) there

 is a causal connection between elements one and two – that is, the adverse action was

 motivated at least in part by the plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175

 F.3d 378, 394 (6th Cir. 1999). However, a prisoner’s subjective belief that he has been

 retaliated against is insufficient to state a claim. Johnson v. Rodriguez, 110 F.3d 299, 310

 (5th Cir. 1997).

                                               9



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 9 of 13 PageID #: 183
         Plaintiff’s act of filing a grievance regarding the security issues in his pod was

  clearly protected conduct.2 However, Defendant Spurling’s response the grievance at issue

  states on its face that Defendant Spurling returned the grievance to Plaintiff because he

  (1) interpreted it to grieve classifications issues that were inappropriate for the grievance

  process under TDOC policy; (2) believed it was untimely; and (3) found that it failed to

  provide information required by the Inmate Handbook [Id. at 2]. Moreover, contrary to

  Plaintiff’s assertions, Defendant Spurling’s response to the grievance specifically states

  that Plaintiff could appeal the return of the grievance [Id.].

         Regardless, even if the Court assumes that Defendant Spurling’s initial denial of

  Plaintiff’s grievance for the reasons set forth therein could prevent a person of ordinary

  firmness from continuing to engage in protected conduct, Plaintiff has not set forth any

  specific facts to support finding that Defendant Spurling’s return of this grievance was

  retaliatory. While Plaintiff states that other jail officials have harassed or threatened him

  regarding his filing of legal actions, nothing in the amended complaint connects those

  actions with Defendant Spurling.           Wholly conclusory allegations of retaliation are

  insufficient to state a plausible claim for violation of § 1983. Gutierrez v. Lynch, 826 F.2d

  1534, 1538–39 (6th Cir. 1987).

         Thus, Plaintiff’s allegation that this grievance was denied for retaliatory reasons will

  be DISMISSED.


         2
           Notably, however, Plaintiff filed this grievance after he filed his initial complaint in this
  matter [Doc. 5-3 p. 7 (dated April 18, 2019); Doc. 1 p. 19 (dated April 15, 2019)]. The PLRA
  requires prisoners to exhaust all available administrative remedies prior to filing suit under 42
  U.S.C. § 1983. See 42 U.S.C. § 1997e(a).
                                                   10



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 10 of 13 PageID #: 184
         D.     Requests for Monetary Damages and Prosecution

         Plaintiff also seeks monetary damages for his claims and seeks prosecution of

  Defendants for their acts underlying his claims. However, “a private citizen lacks a

  judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S.

  v. Richard D., 410 U.S. 614, 619 (1973). Also, Plaintiff does not allege that he has

  incurred any physical injury, and prisoners cannot recover for emotional or mental injury

  resulting from a constitutional violation absent a prior physical injury that is greater than

  de minimis. 42 U.S.C. § 1997e(e) (providing that “[n]o Federal civil action may be brought

  by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional

  injury suffered while in custody without a prior showing of physical injury”); Wilson v.

  Yaklich, 148 F.3d 598, 600–01 (6th Cir. 1998) (providing that claims seeking monetary

  damages for failure to protect in violation of the Eighth Amendment fail absent a physical

  injury that is more than de minimis).. Thus, Plaintiff’s requests for monetary damages and

  prosecution of Defendants will be DISMISSED.

         E.     Defendant Unit Manager Rather

         As Plaintiff’s complaint allows the Court to plausibly infer that Defendant Unit

  Manager Rather may have violated Plaintiff’s constitutional rights by not reasonably

  addressing his allegations that a fellow inmate had threatened Plaintiff’s life, had a knife,

  and had tampered with his own cell door in a manner that allowed him to open it from

  within in a manner that created an ongoing threat to Plaintiff’s safety, this claim for

  injunctive relief will proceed herein.

                                                 11



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 11 of 13 PageID #: 185
  IV.   CONCLUSION

        For the reasons set forth above:

        1.     Only Plaintiff’s claim for injunctive relief arising out of his allegation that
               Defendant Unit Manager Rather violated his constitutional rights by not
               reasonably addressing his allegations that a fellow inmate had threatened
               Plaintiff’s life, had a knife, and had tampered with his own cell door in a
               manner that allowed him to open it from within in a manner that created an
               ongoing threat to Plaintiff’s safety will proceed herein;

        2.     All other claims and Defendants are DISMISSED;

        3.     The Clerk is DIRECTED to send Plaintiff a service packet (a blank
               summons and USM 285 form) for Defendant Unit Manager Rather;

        4.     Plaintiff is ORDERED to complete the service packet and return it to the
               Clerk’s Office within twenty (20) days of entry of this order;

        5.     At that time, the summons will be signed and sealed by the Clerk and
               forwarded to the U.S. Marshal for service, see Fed. R. Civ. P. 4;

        6.     Service on Defendant Unit Manager Rather shall be made pursuant to Rule
               4(e) of the Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the
               Tennessee Rules of Civil Procedure, either by mail or personally if mail
               service is not effective;

        7.     Plaintiff is NOTIFIED that if he fails to timely return the completed service
               packet, this action may be dismissed;

        8.     Defendant Unit Manager Rather shall answer or otherwise respond to the
               complaint within twenty-one (21) days from the date of service. If he fails
               to timely respond to the complaint, it may result in entry of judgment by
               default; and

        9.     Plaintiff is ORDERED to immediately inform the Court and Defendant Unit
               Manager Rather or his counsel of record of any address changes in writing.
               Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly
               notify the Clerk and the other parties to the proceedings of any change in his
               or her address, to monitor the progress of the case, and to prosecute or defend
               the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct

                                              12



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 12 of 13 PageID #: 186
             address to this Court within fourteen days of any change in address may
             result in the dismissal of this action.

       ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                        13



Case 1:19-cv-00106-TAV-SKL Document 8 Filed 05/20/20 Page 13 of 13 PageID #: 187
